                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

SURGRET URANIA DOSS,

       Plaintiff,
v.                                                Case No. 8:19-cv-2287-T-60TGW

HILLSBOROUGH COUNTY, in its
official capacity, CHAD CHRONISTER,
in his official capacity as Sheriff of
Hillsborough County, Florida, and
JAMES MAIELLO, in his individual
capacity,

      Defendants.
__________________________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and

recommendation of Thomas G. Wilson, United States Magistrate Judge, entered on

October 21, 2019. (Doc. # 4). Judge Wilson recommends Plaintiff Surgret Urania Doss’s

complaint be dismissed and Plaintiff be given leave to file an amended complaint.

Neither Plaintiff nor Defendants filed an objection to the report and recommendation,

and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews
legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.

Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Wilson’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Wilson’s detailed and well-reasoned factual findings and legal conclusions.

Plaintiff’s claims are therefore dismissed without prejudice and with leave to file an

amended complaint that complies with the Federal Rules of Civil Procedure, on or

before December 9, 2019.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    The report and recommendation (Doc. # 4) is ACCEPTED and ADOPTED.

(2)    Plaintiff’s complaint (Doc. # 1) is DISMISSED WITHOUT PREJUDICE and

       with leave to amend on or before December 9, 2019.

(3)    Plaintiff’s motion for leave to proceed in forma pauperis (Doc. # 2) remains ripe

       for further review by Magistrate Judge Thomas G. Wilson.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 8th day of

November, 2019.




                                        Page 2 of 2
